

	

		II

		109th CONGRESS

		1st Session

		S. 375

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Mr. Bayh (for himself,

			 Mr. Craig, and Ms. Landrieu) introduced the following bill; which

			 was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Public Health Service Act to

		  provide for an influenza vaccine awareness campaign, ensure a sufficient

		  influenza vaccine supply, and prepare for an influenza pandemic or epidemic, to

		  amend the Internal Revenue Code of 1986 to encourage vaccine production

		  capacity, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Flu Protection Act of

			 2005.

		

			I

			Flu vaccine awareness campaign

			

				101.

				Awareness campaign and education and outreach efforts

				Part P of title III of the

			 Public Health Service Act

			 (42 U.S.C.

			 280g et seq.) is amended by adding at the end the

			 following:

				

					

						399O.

						Awareness campaign and education and outreach

				efforts

						

							(a)

							Campaign

							The Secretary, acting

				through the Director of the Centers for Disease Control and Prevention (in this

				section referred to as the Director), shall conduct a public

				awareness campaign and education and outreach efforts each year during the time

				period preceding the influenza season on each of the following:

							

								(1)

								The importance of receiving

				the influenza vaccine.

							

								(2)

								Which populations the

				Director recommends to receive the influenza vaccine to prevent health

				complications associated with influenza, including health care workers and

				household contacts.

							

								(3)

								Professional medical

				education of physicians, nurses, pharmacists, and other health care providers

				and such providers’ associated organizations.

							

								(4)

								Information that emphasizes

				the safety and benefit of recommended vaccines for the public good.

							

							(b)

							Outreach to Medicare recipients

							

								(1)

								In general

								The Administrator of the

				Centers for Medicare & Medicaid Services shall, at the earliest possible

				time in the influenza vaccine planning and production process, reach out to

				providers of medicare services, including managed care providers, nursing

				homes, hospitals, and physician offices to urge early and full preordering of

				the influenza vaccine so that production levels can accommodate the needs for

				the influenza vaccine.

							

								(2)

								Rates of immunization among Medicare recipients

								The Director shall work

				with the Administrator of the Centers for Medicare & Medicaid Services to

				publish the rates of influenza immunization among individuals receiving

				assistance under the medicare program under title XVIII of the

				Social Security Act (42 U.S.C. 1395 et

				seq.).

							

							(c)

							State and public health adult immunization

				activities

							The Director shall support

				the development of State adult immunization programs that place emphasis on

				improving influenza vaccine delivery to high-risk populations and the general

				population, including the exploration of improving access to the influenza

				vaccine.

						

							(d)

							Efficacy of vaccine

							The Director shall work

				with appropriate agencies in conducting a study to assess the efficacy of the

				influenza vaccine.

						

							(e)

							Existing modes of communication

							In carrying out the public

				awareness campaign and education and outreach efforts under subsections (a) and

				(b), the Director may use existing websites or structures for

				communication.

						

							(f)

							Authorization of appropriations

							There are authorized to be

				appropriated to carry out this section $10,000,000 for each of fiscal years

				2005 through 2009.

						.

			

			II

			Encouraging vaccine production capacity

			

				201.

				Incentives for the construction of vaccine manufacturing

			 facilities

				

					(a)

					Vaccine manufacturing facilities investment tax credit

					

						(1)

						Allowance of credit

						Section 46 of the Internal

			 Revenue Code of 1986 (relating to amount of investment credit) is amended by

			 striking and at the end of paragraph (1), by striking the period

			 at the end of paragraph (2) and inserting , and, and by adding

			 at the end the following new paragraph:

						

							

								(3)

								the vaccine manufacturing

				facilities investment credit.

							.

					

						(2)

						Amount of credit

						Subpart E of part IV of

			 subchapter A of chapter 1 of such Code (relating to rules for computing

			 investment credit) is amended by inserting after section 48 the following new

			 section:

						

							

								48A.

								Vaccine manufacturing facilities credit

								

									(a)

									In general

									For purposes of section 46,

				the vaccine manufacturing facilities investment credit for any taxable year is

				an amount equal to 20 percent of the qualified investment for such taxable

				year.

								

									(b)

									Qualified investment

									

										(1)

										In general

										For purposes of subsection

				(a), the qualified investment for any taxable year is the basis of each vaccine

				manufacturing facilities property placed in service by the taxpayer during such

				taxable year.

									

										(2)

										Vaccine manufacturing facilities property

										For purposes of this

				section, the term vaccine manufacturing facilities property means

				real and tangible personal property—

										

											(A)

											(i)

												the original use of which

				commences with the taxpayer, or

											

												(ii)

												which is acquired through

				purchase (as defined by section 179(d)(2)),

											

											(B)

											which is depreciable under

				section 167,

										

											(C)

											which is used for the

				manufacture, distribution, or research and development of vaccines, and

										

											(D)

											which is in compliance with

				any standards and regulations which are promulgated by the Food and Drug

				Administration, the Occupational Safety and Health Administration, or the

				Environmental Protection Agency and which are applicable to such

				property.

										

									(c)

									Certain progress expenditure rules made applicable

									Rules similar to rules of

				subsections (c)(4) and (d) of section 46 (as in effect on the day before the

				date of the enactment of the Revenue Reconciliation Act of 1990) shall apply

				for purposes of this subsection.

								

									(d)

									Termination

									This subsection shall not

				apply to any property placed in service after December 31, 2009.

								.

					

					(b)

					Technical amendments

					

						(1)

						Clause (iii) of section

			 49(a)(1)(C) of such Code is amended to read as follows:

						

							

								(iii)

								the basis of any vaccine

				manufacturing facilities property.

							.

					

						(2)

						Subparagraph (E) of section

			 50(a)(2) of such Code is amended by inserting or 48A(c) before

			 the period.

					

						(3)

						The table of sections for

			 subpart E of part IV of subchapter A of chapter 1 of such Code is amended by

			 inserting after the item relating to section 48 the following:

						

							

								Sec. 48A. Vaccine manufacturing

				facilities

				credit.

							

							.

					

					(c)

					Effective date

					The amendments made by this

			 section shall apply to property placed in service after December 31, 2004,

			 under rules similar to the rules of section 48(m) of the Internal Revenue Code

			 of 1986 (as in effect on the day before the date of enactment of the Revenue

			 Reconciliation Act of 1990).

				

			III

			Ensuring sufficient flu vaccine supply

			

				301.

				Vaccine supply

				Title XXI of the

			 Public Health Service Act (42 U.S.C.

			 300aa–1 et seq.) is amended by adding at the end the following:

				

					

						3

						Influenza Vaccine

						

							2141.

							Vaccine supply(a)

								Requests for more doses

								

									(1)

									In general

									Not later than March 15 of

				each year, the Secretary shall enter into contracts with manufacturers to

				produce such additional doses of the influenza vaccine as determined necessary

				by the Secretary.

								

									(2)

									Content of contract

									A contract for additional

				doses shall provide that the manufacturer will be compensated by the Secretary

				at an equitable rate negotiated by the Secretary and the manufacturer for any

				doses that—

									

										(A)

										were not sold by the

				manufacturer through routine market mechanisms at the end of the influenza

				season for that year; and

									

										(B)

										were requested by the

				Secretary to be produced by such manufacturer.

									

									(3)

									When such vaccine purchases should take place

									The Secretary may purchase

				from the manufacturer the doses for which it has contracted at any time after

				which it is determined by the Secretary, in consultation with the manufacturer,

				that the doses will likely not be absorbed by the private market.

								

								(b)

								Contingency plan

								The Secretary shall

				encourage States to develop a contingency plan, in coordination with the

				Department of Health and Human Services, for maximizing influenza immunization

				for high-risk populations in the event of a delay or shortage of the influenza

				vaccine.

							

								(c)

								Authorization of appropriations

								There are authorized to be

				appropriated to carry out this section such sums as may be necessary.

							.

			

			IV

			Preparing for a pandemic or epidemic

			

				401.

				Preparation for influenza pandemic or epidemic

				Subtitle 3 of title XXI of the

			 Public Health Service Act, as added

			 by section 301, is amended by adding at the end the following:

				

					

						2142.

						Preparation for influenza pandemic or

		  epidemic(a)

							Establishment of a protocol

							The Secretary, acting

				through the Director of the National Vaccine Program (referred to in this

				section as the Director of the Program), shall continue progress

				on the pandemic preparedness plan and, in consultation with the Director of the

				Centers for Disease Control and Prevention, establish a protocol to attempt to

				prevent, prepare for, and respond to an influenza pandemic or epidemic. Such

				protocol shall be updated as determined appropriate by the Director of the

				Program.

						

							(b)

							Contents of protocol

							The protocol established

				under subsection (a) shall—

							

								(1)

								improve upon the current

				influenza vaccines and production and dissemination methods; and

							

								(2)

								address—

								

									(A)

									methods to coordinate

				dissemination of the influenza vaccine to key populations in the event of an

				influenza pandemic or epidemic;

								

									(B)

									expansion of influenza

				vaccine manufacturing capacity (including making advance arrangements for

				ensuring the availability of raw materials) to respond to the needs of the

				United States during an influenza pandemic or epidemic;

								

									(C)

									alternative ways to

				manufacture or produce the influenza vaccine;

								

									(D)

									alternative methods to

				prevent the spread of, and complications associated with, influenza, including

				antiviral medications;

								

									(E)

									vaccine manufacturing

				capacity, production, and dissemination to improve preparedness for immediate

				pandemic threats, which may include avian influenza;

								

									(F)

									a tracking method for

				publicly and privately sold doses of the influenza vaccine to enable the

				Director of the Program to determine, after consultation with manufacturers of

				the influenza vaccine, how much supply is in circulation in the case of an

				influenza pandemic or epidemic; and

								

									(G)

									other issues determined by

				the Director of the Program to be appropriate.

								

							(c)

							Coordination; preparation; prevention

							In establishing the

				protocol under subsection (a), the Director of the Program shall—

							

								(1)

								coordinate with health care

				providers, manufacturers, research institutions, health care organizations, and

				other expert stakeholders;

							

								(2)

								continue building

				international and national surveillance capacity;

							

								(3)

								continue to engage in

				epidemiological studies and research on novel influenza viruses; and

							

								(4)

								assist States with

				preparedness activities for a rapid State and local response to an influenza

				pandemic, including exploring methods of making the influenza vaccine more

				accessible to the general population.

							

							(d)

							Authorization of appropriations

							There are authorized to be

				appropriated to carry out this section $150,000,000 for each of fiscal years

				2005 through 2009.

						.

			

